                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
DWAYNE GARRETT,                                    )
                                                   )
           Plaintiff,                              )
                                                   )
     v.                                            )          Case No. 4:17-CV-00232-NCC
                                                   )
HERBERT L. BERNSEN,                                )
in his official capacity,                          )
PIERRE COCHRAN,                                    )
in his individual capacity,                        )
MARY HASTINGS,                                     )
in her individual capacity,                        )
BRIAN MITCHELL,                                    )
in his individual capacity, and                    )
GERARD KEARNEY,                                    )
in his individual capacity,                        )
                                                   )
           Defendants.                             )
                                  MEMORANDUM AND ORDER

          This matter is before the Court Plaintiff Dwayne Garrett’s Motion for Voluntary Dismissal

without Prejudice and Memorandum in Support pursuant to Federal Rule of Civil Procedure

41(a)(2) (Doc. 99). The parties have consented to the jurisdiction of the undersigned United

States Magistrate Judge pursuant to 28 U.S.C. 636(c)(1) (Docs. 39, 65). Defendants Gerard

Kearney and Mary Hastings filed responses to Plaintiff’s Motion (Docs. 102, 103), and Plaintiff

filed a reply (Doc. 107). Defendants Herbert L. Bernsen, Pierre Cochran, and Brian Mitchell did

not respond to Plaintiff’s Motion, and the time for doing so has lapsed. Therefore, the Motion is

ripe and ready for disposition. For the following reasons, Plaintiff’s Motion will be GRANTED.

          Plaintiff, who identifies as a homosexual transgendered person, filed this action pursuant

to 42 U.S.C. §§ 1983 and 1988 relating to an alleged sexual assault that took place against

Plaintiff while then incarcerated at a St. Louis County correctional facility (Doc. 47). Plaintiff’s
operative Second Amended Complaint was filed on February 20, 2018 (id.), and Plaintiff moved

to voluntarily dismiss on January 11, 2019 (Doc. 99). Defendants Kearney, Hastings, Cochran,

and Mitchell have answered and have not stipulated to dismissal (Docs. 61, 68).1 Therefore, this

action may be dismissed by Court order, on terms that this Court considers proper. Fed. R. Civ. P.

41(a)(2). A district court has wide discretion in making its decision, and “the very concept of

discretion presupposes a zone of choice within which the trial courts may go either way.” See,

e.g., Mullen v. Heinkel Filtering Sys., Inc., 770 F.3d 724, 727–28 (8th Cir. 2014) (internal

quotation and citation omitted). When exercising this discretion, the “district court should

consider . . . whether the party has presented a proper explanation for its desire to dismiss;

whether a dismissal would result in a waste of judicial time and effort; and whether a dismissal

will prejudice the defendants.” Id. (internal citations and quotations omitted). After careful

consideration of these factors, the Court finds dismissal is appropriate.

       First, while Defendants Kearney’s and Hastings’s main argument is that Plaintiff is

seeking to dismiss for an improper purpose because of his stated intent to refile this case, they

have cited no on-point, binding case law indicating that it would be improper for Plaintiff to

subsequently refile under the circumstances presented here (Docs. 102, 103). See Kackley v.

CMS, No. 8:05CV284, 2006 WL 120150, at *1 n.1 (D. Neb. Jan. 17, 2006) (citations omitted)

(“Even if the court were to dismiss for failure to exhaust administrative remedies, such a dismissal

[under the PLRA] would be without prejudice. . . . A former prisoner, after release from custody,

may file the identical case (as a nonprisoner-plaintiff), but without the exhaustion requirement and

the other restrictions imposed by the PLRA . . . . The PLRA does not apply to a plaintiff who is a

1
  The Court denied Defendant Bernsen’s second motion to dismiss on July 26, 2018 (Doc. 76).
His answer was due fourteen days thereafter. Fed. R. Civ. P. 12(a)(4)(A). Defendant Bernsen had
no answer on file as of the date Plaintiff filed his motion to dismiss. Therefore, dismissal against
Defendant is proper absent a court order. See Fed. R. Civ. P. 41(a)(1)(A)(i).


                                                 -2-
nonprisoner when the complaint is filed, even if the complaint deals with matters which occurred

during imprisonment.”); accord Porter v. Sturm, 781 F.3d 448, 452 (8th Cir. 2015) (dismissals for

failure to exhaust under the Prison Litigation Reform Act are without prejudice); Barbee v. Corr.

Med. Servs., 394 F. App’x 337, 338 (8th Cir. 2010) (district court was “required” to dismiss

unexhausted PLRA claims “without prejudice”); Houston v. Norris, 220 F. App'x 442, 443 (8th

Cir. 2007) (affirming dismissal without prejudice when plaintiff, who was prisoner at time of

filing of initial complaint but was then released during the pending litigation, failed to exhaust

administrative remedies); Whittington v. Isgrig, No. 2:13-CV-16-DDN, 2013 WL 4776276, at *2

(E.D. Mo. Sept. 6, 2013) (denying motion to dismiss based on failure to exhaust administrative

remedies when plaintiffs were released from prison after the original complaint was filed, noting

plaintiffs could simply refile their complaint).2 Furthermore, there is no indication Plaintiff seeks

to dismiss in order to refile in a different forum, e.g., state court, and Defendants Kearney and

Hastings do not assert that is Plaintiff’s intent. Cf. Thatcher v. Hanover Ins. Grp., Inc., 659 F.3d

1212, 1213 (8th Cir. 2011) (finding improper purpose when plaintiff’s stated intent was to dismiss

to refile in state court and avoid federal jurisdiction).

        Second, a dismissal in this case would not result in a waste of judicial time and effort.

While time has elapsed from the filing of the Second Amended Complaint, Plaintiff argues no

depositions have taken place, no motions for summary judgment have been filed, the current trial

date is over eight months away, and Defendants seek to continue the trial date into 2020 (Doc. 99

at 4). Defendants do not contradict these statements and concede, explicitly and implicitly, that

the case is still relatively in its infancy despite the time pending. For example, they concede new

counsel recently entered the case and are still trying “to get up to speed,” “discovery was delayed
2
  These cases are also relevant to the arguments Defendants Kearney and Hastings make
regarding any prejudice they might suffer relating to the exhaustion defense. None of the
Defendants raised exhaustion in their answers to the Second Amended Complaint.

                                                   -3-
pending entry of new counsel” and because of “several holidays and scheduled vacations,” only

written discovery has been exchanged, and no experts have been disclosed (Docs. 92, 98, 100).

Under these circumstances, dismissal is appropriate. See, e.g., Mullen, 770 F.3d at 728 (grant of

voluntary dismissal did not result in waste of time and effort “because the case had not progressed

very far” but “was still in the early ages of discovery,” noting the Eighth Circuit has “upheld

granting motions to dismiss without prejudice when the cases were much further along”); Metro.

Fed. Bank of Iowa, F.S.B. v. W.R. Grace & Co., 999 F.2d 1257, 1262–63 (8th Cir. 1993)

(upholding voluntary dismissal after initial discovery was completed and defendants filed a

motion for summary judgment); Kern v. TXO Prod. Corp., 738 F.2d 968, 971 (8th Cir. 1984)

(upholding district court’s voluntary dismissal after plaintiff presented all but one witness at trial).

       Third, neither the two Defendants who oppose Plaintiff’s Motion nor the three who do not

demonstrate sufficient prejudice.3 The Court finds the main prejudice that Defendants might

suffer is the filing of a subsequent lawsuit. This potential prejudice does not rise to a level that

warrants denial of Plaintiff’s Motion. See, e.g., Thatcher v. Hanover Ins. Grp., Inc., 659 F.3d

1212, 1214 (8th Cir. 2011) (internal quotations and citation omitted) (“Prejudice does not arise

simply because a second action has been or may be filed against the defendant, which is often the


3
  Defendant Kearney raises a potential statute of limitations argument. But Defendant Kearney
does not argue he would lose a statute of limitations argument; instead, he argues he would
potentially gain a statute of limitations argument if Plaintiff dismisses and refiles (Doc. 103). Cf.
Metro. Fed. Bank of Iowa, 999 F.2d at 1262–63 (loss of a statute of limitations defense constitutes
legal prejudice). The Court is not persuaded that Defendant would suffer certain legal prejudice
given previous rulings in this Circuit addressing the statute of limitations in § 1983 cases. See,
e.g., Sulik v. Taney Cnty., Mo., 393 F.3d 765, 766–67 (8th Cir. 2005) (holding § 1983 claims are
analogous to personal injury claims and are subject to Missouri’s five-year statute of limitations);
Kitchen v. Miller, 343 F. Supp. 2d 820, 822 (E.D. Mo. 2004) (rejecting argument that statute of
limitations in § 1983 action depends on the particular claim and defendant, and holding five-year
limit applies to claims against healthcare provider for deliberate indifference to medical needs).
Importantly, moreover, Defendant may raise this defense, which has not been raised in
Defendant’s answer in this matter, should Plaintiff refile.


                                                  -4-
whole point in dismissing a case without prejudice”); Paulucci v. City of Duluth, 826 F.2d 780,

782 (8th Cir. 1987) (“Courts generally will grant dismissals where the only prejudice the

defendant will suffer is that resulting from a subsequent lawsuit.”).

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff Dwayne Garrett’s Motion for Voluntary

Dismissal without Prejudice (Doc. 99) is GRANTED.

        IT IS FURTHER ORDERED that the remaining pending motions are DENIED (Docs.

88, 91, 92, 98, and 106), as moot.

        IT IS FURTHER ORDERED that any discovery taken in the instant case shall be

preserved and available for use in any subsequent action involving the claims and Defendants in

this case.

        IT IS FURTHER ORDERED that the Case Status Conference scheduled for February

12, 2019 (Doc. 37), and all other deadlines are VACATED.

        IT IS FINALLY ORDERED that this case is DISMISSED, without prejudice, with each

party to bear their own costs.

        A separate order of dismissal will accompany this Order.

        Dated this 8th day of February, 2019.


                                                         /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 -5-
